Case 2:18-cv-12640-NGE-RSW ECF No. 16 filed 10/09/18 Page|D.165 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
JOHNNY STRICKLAND,
Plaintiff,
Case No. 18-12640
Hon. Nancy G. Edmunds
Mag. Judge R. Steven Whalen
v.
CITY OF DETROIT,

DETROIT POLICE DEPARTMENT,
JAMES CRAIG, MARK BLISS, RODNEY
BALLINGER, STEVEN MURDOCK,
CASEY SCHIMECK, DEANNA WILSON,
and JOHN DOES l through 20,

Defendants.
/

STIPULATION TO AMEND CAPTION
AND DISMISS DETROIT POLICE DEPARTMENT

The above matter having been considered by the parties;

IT IS HEREBY STIPULATED AND AGREED, by and between the parties
to this matter by their respective counsel, that the Plaintiff, Johnny Stricl<land is an
employee of the City of Detroit assigned to the Detroit Police Department, a
department of the City of Detroit; and that for purposes of Title VIl of the Civil
Rights Act of 1964, and other legal authorities governing the Plaintiff’s claims, the

City of Detroit is the Plaintiff’ s employer; and

Case 2:18-cv-12640-NGE-RSW ECF No. 16 filed 10/09/18 Page|D.166 Page 2 of 3

IT IS FURTHER STIPULATED AND AGREED that the Detroit Police

Departrnent is not properly named as a Defendant in this cause, and that it should

be dismissed and removed from the case caption and it should not be subject to

requirements to file an answer to Plaintiff" s claims or to otherwise participate in

proceedings as a Defendant.

/s/ Mark P. Fancher

l\/lark P. Fancher (P56223)

Michael J. Steinberg (P43085)

American Civil Liberties Union
Fund of Michigan

2966 Woodward Ave.

Detroit, MI 48201

(313) 578-6822

mfancher@aclumich.org

 

/s/ Leonard thgo

Leonard Mungo (P43562)

Cooperating Attorney,

American Civil Liberties Union
Fund of l\/Iichigan

The Mungo Law Firm, PLC

333 W. Fort Street, suite 1500

Detroit, l\/II 48226

(313) 963-0407

l\/Iungollé@rnsn.com

 

DATED: October 4, 2018

/s/ Lakena Crespo

Lakena Crespo (P7454 l)

Letitia C. Jones (P52136)

City of Detroit Law Department
Attorneys for Defendants
Coleman A. Young Municipal Center
2 Woodward Avenue, Suite 500
Detroit, l\/II 48226

(313) 237-3032/ (313) 237~3002
crespol@detroitmi.gov
ionelc@detroitmi.gov

Case 2:18-cv-12640-NGE-RSW ECF No. 16 filed 10/09/18 PagelD.167 Page 3 of 3

ORI)ER FOR AMENDMENT OF CASE CAPTION
In accordance with the above stipulation by the parties through their
attorneys;
lt is hereby ORDERED that the Detroit Police Department shall be
dismissed and removed from the case caption of the above entitled cause, and the
Detroit Police Department shall not be required to file an Answer to Plaintiff`s

claims or otherwise participate in this matter as a Defendant.

Hon. Naéicy G. Edmunds
United States District Judge

Dated: October j , 2018

L).)

